AMENDMENT

 TO

CONSULTING AGREEMENT







This Amendment to the Consulting Agreement (“Amendment”), by and between NU-MED
PLUS, INC., a Utah corporation (the “Company”) and Smith Corporate Services,
Inc. (“SCS”) and is entered into on this 1st day of October 2014, on the
following terms and conditions:




PREMISES:




A.

On November 19, 2012, the Company entered in a Consulting Agreement with SCS
(the “Consulting Agreement”), which was to last for a period of one year.  In
January 2014, the Consulting Agreement was amended to reflect additional
services SCS was going to provide to the Company.




B.

The Company has had to rely on SCS and its staff services even more than
anticipated this year to help with various corporate and strategic issues as the
Company completes several designs and patent applications.  The Company
anticipates through the balance of this year to need additional services of SCS
and its staff to complete patent application, business development and design
assistance. The Company and SCS have been negotiating amending the Consulting
Agreement to reflect the additional time commitments.  The parties have now
reached an agreement on amending the Consulting Agreement and want to enter into
this Amendment to set forth the terms of such extension.  




AGREEMENT




NOW, THEREFORE, in consideration of the mutual covenants of the parties, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:




1)   Amendment of Consulting Agreement and prior amendments.  The Consulting
Agreement and prior amendment shall be amended by this Amendment, as set forth
herein, to compensation SCS for its additional services to be provided to the
Company through the balance of 2014.




2)     Compensation.  For services rendered under this Agreement, Consultant
shall receive eight hundred thousand (800,000) shares of the Company's common
stock.  All shares shall be deemed earned on the date of this Agreement.




3)   Other Inconsistent Provisions Hereby Amended.   Any other provisions of the
Agreement which are inconsistent with the terms of this Amendment described
above, shall be deemed to be amended consistent therewith.  All other terms and
conditions of the Agreement shall remain unchanged and in full force and effect.




4)   Ratification.   Except as expressly amended hereby, the terms of the
Consulting Agreement and all prior amendments thereto are hereby ratified and
approved as originally written.





-1-







--------------------------------------------------------------------------------




5)     Counterparts.   This Amendment may be executed in multiple counterparts,
each of which shall be deemed an original and all of which taken together shall
be but a single instrument.




Capitalized terms not otherwise defined herein have the meanings given to such
terms in the above referenced Consulting Agreement.




IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first above written.




NU-MED PLUS, INC.




By: /s/ Jeffrey L. Robins

Name: Jeffrey L. Robins

Title: President




Smith Corporate Services, Inc.




By: /s/Karl Smith

A Duly Authorized Officer





-2-





